Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered October 15, 1992, convicting defendant, upon his guilty plea, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The hearing court did not abuse its discretion in denying defendant’s last minute request to call additional witnesses, not then available to testify, whom defendant alleged would corroborate his testimony (see, Matter of Anthony M., 63 NY2d 270, 283-284). The hearing court properly credited the police officer’s testimony and denied suppression upon the ground that defendant voluntarily abandoned the bag (People v Scott, 191 AD2d 200, affd 82 NY2d 729). Since the People established that defendant abandoned the bag, we need not reach defendant’s argument that the court also erred in denying the motion on the ground that he did not have a reasonable expectation of privacy in the shopping bag. Finally, we discern no basis to disturb defendant’s negotiated sentence. Concur— Sullivan, J. P., Carro, Rosenberger, Williams and Tom, JJ.